Citation Nr: 0316123	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-07 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from April 1979 to September 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  

In April 2002, a video teleconference hearing was held before 
the undersigned who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.

An additional issue that had been on appeal was decided by 
decision of the Board in August 2002.

As to the instant issue on appeal, in August 2002 additional 
development was undertaken by the Board pursuant to authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002); as part of the 
development, additional evidence was received.  In the recent 
case, Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
38 C.F.R. § 19.9(a)(2) was invalidated or restricted; 
however, due to the favorable decision in this case, there is 
no prejudice to the veteran regarding development undertaken 
by the Board.

In this case, the Board will allow the maximum schedular 
evaluation under Diagnostic Code 5295.  The RO has not 
considered an extraschedular evaluation, and the Board will 
no do so in the first instance.  If the appellant or his 
representative desire extraschedular consideration, they 
should address the issue at the RO.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
an increased rating for lumbosacral strain, currently 
evaluated at 20 percent, has been obtained by the RO, and the 
Board.

2.  The veteran's lumbosacral strain is manifested by severe 
limitation of motion and arthritis.


CONCLUSION OF LAW

The criteria for the assignment of a maximum schedular rating 
of 40 percent for lumbosacral strain have been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, and Part 4, §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision in this case, 
the Board finds that all duty to assist and to notify the 
veteran pursuant to the VCAA as to the issue of entitlement 
to an increased rating for lumbosacral strain, currently 
evaluated at 20 percent, is satisfied.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is service connected for lumbosacral strain, with 
an evaluation of 20 percent assigned, under Diagnostic Codes 
(DC) 5295-5292 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  A hyphenated code is used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluations assigned.  
See, e.g., 38 C.F.R. §§ 4.20, 4.27 (2002).  Under Diagnostic 
Code 5295, for lumbosacral strain, a 40 percent evaluation is 
warranted if severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is warranted with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, a 40 percent evaluation is warranted for severe 
limitation of motion and a 20 percent evaluation is warranted 
for moderate limitation of motion.  38 C.F.R. § 4.124a, 
Diagnostic Codes 5292, 5295 (2002).

The evidence in this case shows that on VA treatment records 
from May 1998 to August 2001, the veteran was seen with 
complaints of chronic low back pain.  In September 1998, the 
veteran had normal movement of the low back.  In February 
1999, a lumbosacral spine x-ray showed disc space narrowing 
at L5-S1.  In June 2000 and August 2001 it was noted that the 
veteran had full range of motion of all joints except the 
lumbosacral spine and the veteran walked with a cane.

On a VA examination in April 1999, the veteran reported that 
he had a history of pain in his lower back since an injury in 
"1989".  The veteran reported that he injured his back 
several times since then.  Currently he reported constant low 
back pain that was aggravated by walking more than a block or 
by any kind of bending or straightening.  He reported 
numbness down his left leg to his left foot.  He reported 
trouble walking and had to use a cane to maintain his 
balance.  On examination there was minimal left sided 
paravertebral tenderness of the entire lumbosacral area.  
There was no sacroiliac tenderness and no sciatic notch 
tenderness.  The veteran would bend to 45 degrees before 
complaining of pain and numbness in his left leg and refusing 
to go further.  He would bend laterally to 40 degrees without 
difficulty.  Motor and sensory exam of the lower extremities 
were intact.  The diagnosis was lumbosacral strain with 
residuals.  The x-ray was normal.  

Private treatment records from various providers from 
November 1999 to December 2002 show the veteran reported back 
pain.  He walked with a cane.  In January 2001, it was noted 
that the veteran had been in a motor vehicle accident in 
December 2000.  The December 2000 x-ray from the emergency 
room was negative.  In May 2001, there was limitation of 
movement in twisting and in lumbar spine flexion and 
squatting.  An MRI showed central disk protrusion of L5-S1.  
The assessment was lumbar spine disease and chronic low back 
pain secondary to lumbar spine disease.  In November 2001, 
the veteran reported that his back pain was getting worse.  
The assessment was low back pain secondary to disk disease 
with protrusion of the disk.  In February 2002, it was noted 
that the veteran had a history of lumbar spine pain with 
radiation to the left lower extremity attributed to 
degenerative disc disease and congenital stenosis most 
significant at the L4-5 level.  He had had an epidural 
steroid injection in December 2001 that provided relief for 
two or three weeks but the pain returned.  The veteran 
underwent a repeat epidural steroid injection.

At the Board hearing in April 2002, the veteran reported that 
he used a cane, due to his back symptoms.  He reported 
constant pain in the back and it would feel tight.  He 
reported that three or four times a week he would feel pain 
into his left leg which would also get numb.  He would be 
unable to move due to his back symptoms.  He did not work and 
could not do yard work or house work.  He could take care of 
himself.  He was unable to bend, although could sometimes 
with the help of the cane.

On a VA examination in February 2003, the veteran reported 
stiffness and pain of the lumbar spine with any activity, and 
was aggravated by changing positions from lying to sitting, 
from sitting to standing, and during walking.  He reported 
that lying down provided some relief.  The pain was a sharp 
radiating pain from the lumbar spine to both legs and 
primarily the left leg.  The intensity at times was 9/10.  
His left leg would give out on occasion and he had fallen.  
He used a cane.  He was unable to walk more than 100 feet 
before having to rest.  The history of the disability was an 
injury in 1988 in service.  He reported that his functioning 
had progressively been worse since 1996.  He reported that 
his lumbar spine disability affected all aspects of 
functioning, including walking and activities of daily 
living, and that he was unable to tie his own shoes and pick 
things up from the floor.

On examination, the veteran's posture during sitting was 
leaning toward the right.  He was unable to sit for any 
period of time in any position due to being fidgety.  He had 
no fixed curvatures of the spine.  The spinal motion was 
definitely dysrhythmic.  The range of motion of the spine was 
attempted but could not be accurately measured.  He was 
unable to easily bend forward or extend or do side to side 
bending.  Passive range of motion was essentially not able to 
be performed.  The spinal motion provoked tightening of the 
lumbar paravertebral muscles that was palpable.  The straight 
leg raising was positive at 10 degrees on the left and 30 
degrees on the right.  He had adequate deep tendon reflexes 
at the patellar and ankle locations.  He had no specific 
deficits in any dermatome.  The motor strength was diminished 
at the quads and gastrocs.  He was unable to heel or toe 
walk. The muscle tone was fair.  The records showed a 
previous MRI examination which showed facet arthropathy and 
L3-4, L4-5, and L5-S1 stenosis.  He had a myleogram which 
showed congenitally short pedicles and canal stenosis at L4-5 
and L5-S1.  The x-ray showed minimal changes at L5-S1, 
degenerative type.  The diagnosis was lumbar stenosis at L4-5 
and L5-S1 secondary to congenital short pedicles, disc 
bulging, and facet arthropathy combined.  This was likely due 
to a combination of factors including the congenitally short 
pedicles, the trauma sustained during his service injuries, 
and subsequent activities since discharge from service.  

In this case, the record supports the assignment of a 
disability evaluation to 40 percent for the veteran's 
lumbosacral strain.  At the most recent VA examination in 
February 2003, severe limitation of motion was demonstrated, 
as well as arthritis.  Further, the examination report shows 
that any other causes of the veteran's lumbar spine 
disability can not be separated from the service connected 
disability.
  
Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the evidence is at least in 
equipoise that the veteran has symptomatology which merits a 
40 percent disability evaluation under Diagnostic Code 5292 
for severe limitation of motion.  This is the maximum 
schedular evaluation available under this rating code.  
Further a 40 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 5295 for 
lumbosacral strain, under which the veteran is also rated.  


ORDER

Entitlement to a maximum schedular 40 percent rating for 
lumbosacral strain, is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

